Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 12 and 15 are objected to because of the informalities listed below.
Appropriate correction is required.
Claim 12, line 11, in part, recites “the other parts;” which lacks antecedent basis.  For examination purposes the recitation is presumed to be - -[[the]] other parts; - -.
Claim 15, line 6, should read “the predetermined mop” instead of “a predetermined mop”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Tilt Information Acquisition Unit” configured to acquire tilt information of the body in relation to the floor. – Paragraph [0097] shows that this would be a gyro sensor or magnetic field sensor with a processing module and “Load Information Acquisition Unit” configured to acquire load information of the at least one mop motor - Paragraph [0107-0108] shows that this should include a current detection unit provided in the mop motor controller, or an encoder that senses rotation speed or the number of rotation of the mop unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. From the specification and the drawings, it is not clear what structure the limiting member possess or how the limiting member cooperates with the float member and how the float member is able to move relative to the limiting member
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 1, the recitation “at least one specific part comprises the at least one mop, is a whole or part of the at least one mop module, and is defined such that the at least one specific part is provided detachable from other parts of the cleaner except for the at least one specific part and that the body tilts in relation to the floor due to gravity while the at least one specific part is separated from the other parts” renders the claims indefinite. The phrase “is defined such that the at least one specific part is provided detachable from other parts of the cleaner except for the at least one specific part” is indefinite since “the at least one specific part” is said to be detachable from other parts of the cleaner head, except for “the at least one specific part”. It is not clear what the applicant’s intent is, from the claim language it seems to be referring to the same “at least one specific part”; in other words, the claim appears to be requiring that the “at least one 
Regarding claim 1, the recitation of “a body which defines an exterior appearance of the cleaner” renders the claim indefinite.  It is unclear what applicant seeks protection for when utilizing the term appearance.  What is the appearance being defined by the body?  As best understood, for examination purposes the recitation is interpreted as - - a body which defines an exterior 
Regarding claim 1, the recitation of “at least one mop module which has at least one mop provided in contact with a floor, and which supports the body against the floor” renders the claim indefinite.  Specifically, it appears that the invention requires “a floor”.  As best understood, and for examination purposes the recitation is presumed to be - - at least one mop module which has at least one mop configured to be in contact with a floor, and is configured to support the body against the floor - -.  Claims 12, 13 and 19 recite the same/similar recitation.  Thus, the same rejection applies.
Regarding claim 3, the claim recites “relatively low” and “relatively high”.  The recitations are considered relative terms which renders the claim indefinite. The terms “relatively low” and “relatively high” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in 
Regarding claim 10, the recitation “the detachments condition and the obstructed condition are set to be different”.  This recitation renders the claim indefinite.  More specifically, it is unclear if the claim means that the detachment and obstructed conditions are different from each other, or different from something else.  The recitation appears to be incomplete.


Regarding claim 13, the recitation “at least one specific part comprises the at least one mop, is a whole or part of at least one mop module, and is defined such that the at least one specific part is provided detachable from other parts of the cleaner except for the specific part while the at least one mop motor is disposed at the other parts” renders the claim indefinite. The phrase “is defined such that the at least one specific part is provided detachable from other parts of the cleaner except for the specific part” is indefinite since “the at least one specific part” is said to be detachable from other parts of the cleaner head, except for “the at least one specific part”. It is not clear what the applicant’s intent is, from the claim language, it seems to be referring to the same “at least one specific part” ”; in other words, the claim appears to be requiring that the “at least one specific part” is not detachable from itself, rendering the metes and bounds of the claim indefinite. Furthermore, “at least one specific part comprises the at least one mop, is a whole or part of at least one mop module” is indefinite since the “at least one specific part” cannot be 
Claims 2-11 and 14-18 are rejected as being dependent on a rejected claim. 

Allowable Subject Matter

Claims 1, 12, 13 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 1.
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show "a controller which is configured to: based on at least the tilt information, determine whether a predetermined detachments condition is satisfied, the detachments condition is preset to be satisfied when the specific part is separated from the other parts".  The closest prior art of record (Gwangju EP2921095A1) discloses a body, and a tilt information acquisition unit further comprises a controller. Although Gwangju’s device is analogous art there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to configure the controller based on at least tilt information, determine whether a predetermined detachments condition is satisfied, the detachments condition is preset to be satisfied when the mop module is separated from the other parts. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
The following is an examiner’s statement of reasons for allowance: 12.

The following is an examiner’s statement of reasons for allowance: 13
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show "a controller which is configured to: based on at least the load information, determine satisfaction or unsatisfaction of a predetermined separated condition that is preset to be satisfied when the mop module is separated from the body".  The closest prior art of record (Pyo 
KR20160090571A) discloses a body, a mop module, and a load information acquisition unit further comprises a controller. Although Pyos’s device is analogous art there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to configure the controller 


The following is an examiner’s statement of reasons for allowance: 19.

KR20160090571A) discloses a body, a mop module, and a load information acquisition unit further comprises a controller. Although Pyos’s device is analogous art there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to configure the controller based on at least load information, determine satisfaction or unsatisfaction of a predetermined separated condition that is preset to be satisfied when the mop module is separated from the body. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claim.
Claims 2-11 and claims 14-18 depend from claims 1 and 13, respectively and would be allowable for the same reasons set above in claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO BURBERG whose telephone number is (571)272-5085.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /R.B./ Examiner, Art Unit 3723                                                                                                                                                                                                       
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723